Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites "an inner second land portion" in line 3 and "a center land portion" in line 6. The claim does not particularly define the location of these land portions in the tread and it is unclear whether these land portions are the same as or in addition to the land portions defined between the particular main grooves in claim 1. For the purpose of examination, it is assumed that the "inner second land portion" is the land portion defined between the inner shoulder and inner center main grooves and the "center land portion" is the land portion defined between thee inner center and outer center main grooves.
Claim 14 recites "all of the center lug grooves" and "the inner second sipes" in lines 2-3. There is insufficient antecedent basis for these limitations. Examiner notes that claim 13 recites "a center lug groove" and "an inner second sipe" (both singular) and it is unclear whether claim 14 requires plural center lug grooves and plural inner second sipes. For the purpose of examination, it is assumed that claim 14 refers to --the center lug groove-- and --the inner second sipe--. Examiner suggests amending claim 13 to recite plural grooves/sipes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP 2016-074256, of record, with English machine translation) in view of Suga (US 2016/0009141).
Regarding claim 1, Kubota discloses a pneumatic tire comprising a vehicle direction inside (left) and vehicle direction outside (right), an inner side shoulder main groove (21), an inner side center main groove (22), and an outer side center main groove (24) ([0010,0027], see Fig. 2). A groove opening portion of the inner shoulder main groove and the inner side center main groove are straight shape while the groove opening portion of the outer side center main groove is a chamfered zigzag shape (see Figs. 2-5). Kubota discloses five land portions defined by inner shoulder, inner center, outer center, and outer shoulder main grooves (See Fig. 2). Kubota does not disclose the outer shoulder main groove as a circumferential narrow groove or that the width of the outer center main groove is greater than each of the inner shoulder and inner center main grooves; however, it would have been obvious to a person having ordinary skill in the art at the time of invention to have configured the main grooves with widths as claimed since Suga, similarly directed towards a tire tread, discloses a tread having five land portions and four main grooves wherein Suga teaches that it is preferable for the outer shoulder main groove (first main groove) to have the smallest groove width and the outer center groove (second main groove) to have the largest groove width to improve steering stability and uneven wear ([0029,0031,0058-0060]). In configuring the outer shoulder groove with the smallest groove width, it is construed as a circumferential narrow groove. In configuring the outer center groove with largest groove width, its width Wg3 would be greater than the widths of the inner shoulder and inner center grooves (Wg1 and Wg2).
Regarding claim 4, Suga teaches the narrow groove to wide groove width ratio as 4 to 5, which yields a ratio Wg4/Wg3 ratio of 0.2 to 0.25 ([0028]), said range lying within the claimed range.
Regarding claim 8, Kubota teaches the chamfer depth as 0.10 to 0.50 times the groove depth with working examples of 0.35 (see Table; [0072]).
Regarding claim 10, Kubota discloses the inner shoulder land portion as including inner shoulder lug grooves that extend from the tread edge and terminate within the land portion while inclining in a predetermined inclination angle (see Fig. 2). The zigzag opening portion of the outer center main groove is formed by connecting long and short portion (see Fig. 2). The inclination direction of the long portions is opposite to the inclination direction of the shoulder lug groove (see Fig. 2).
Regarding claim 11, Kubota discloses the center land portion as comprising center lug grooves that terminate within the land portion (terminal extensions of lug groove 42 into the center land, see Fig. 2). While Kubota does not expressly disclose the distance D3 between the terminal end and the equator, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the distance as at least 1mm since Kubota clearly illustrates a substantial gap between the terminating end and the equator in Fig. 2, thus suggesting a distance of at least 1mm.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP 2016-074256, with English machine translation) in view of Suga (US 2016/0009141) as applied to claim 1 above, and further in view Suga-2 (US 20150075686).
Regarding claims 2 and 3, Suga does not disclose the width relationship between groove widths Wg1, Wg2, and Wg3; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the groove widths as claimed since Suga-2, similarly directed towards an asymmetric tire tread with four main grooves, teaches configuring the inboard main grooves as smaller than the outboard center main groove wherein the inboard shoulder main groove has a width of 0.81 times the outboard center main groove (13/16) and the inboard center main groove width has a width of 0.83 times the outboard center main groove (13.3/16) (see working example 1 in Table 1, [0040-45]). One would have been motivated to employ groove widths known to be suitable for passenger tire treads and to provide steering stability on dry and wet road surfaces.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP 2016-074256, with English machine translation) in view of Suga (US 2016/0009141) as applied to claim 1 above, and further in view Kujime (US 2013/0186532).
Regarding claims 5 and 6, Kubota does not disclose the width and depth of the circumferential narrow groove (outboard shoulder groove); however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the groove width and depth as claimed since Kujime, similarly directed towards an asymmetric tire tread having an outboard narrow shoulder groove, teaches configuring the groove with width of 2 to 5mm ([0031,0035]) and depth of 6 to 10mm ([0030]), said ranges overlapping the claimed ranges. One would have been motivated to prevent noise, enhance steering stability, and provide water drainage ([0033,0030]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP 2016-074256, with English machine translation) in view of Suga (US 2016/0009141) as applied to claim 1 above, and further in view Mita (US 2010/0212792).
Regarding claim 7, Kubota does not disclose the widthwise distances of the main grooves from the tire equator; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the inner shoulder, inner center, and outer center main grooves at the claimed distances since Kujime, similarly directed towards an asymmetric tire tread, teaches positioning the inner shoulder main groove at 21-32% of the ground contact width W, the inner center main groove at 8 to 12% of the ground contact width W, and the outer center main groove at 8 to 12% of the ground contact width W ([0026-0027]), said ranges overlapping the claimed ranges. One would have been motivated to provide steering stability performance ([0030]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP 2016-074256, with English machine translation) in view of Suga (US 2016/0009141) as applied to claim 1 above, and further in view of Shibai (WO 2017/022308, with English language equivalent US 2018/0207991, both of record).
Regarding claim 9, Kubota discloses the land portion defined by the outer center main groove and the circumferential narrow groove as having a lug groove extending inward from the circumferential narrow groove and terminating within the land portion but fails to teach the lug groove as bending in a hook shape. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the lug groove so as to bend in a hook shape since Shibai, similarly directed towards an asymmetric tire, teaches configuring a land portion between the outer center and outer shoulder main grooves with a lug groove having a bent hook shape to enhance wet performance with the edge effect thereof ([0026,0030]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP 2016-074256, with English machine translation) in view of Suga (US 2016/0009141) as applied to claim 1 above, and further in view of Sueno (JP2014-205420, with English machine translation) or Nishikawa (US 20140137999).
Regarding claims 13 and 14, Kubota discloses an inner second land portion and a center land portion (see lands 32 and 33). Kubota discloses the center land portion as comprising center lug grooves that terminate within the land portion (terminal extensions of lug groove 42 into the center land, see Fig. 2). Kubota does not disclose an inner second sipe. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the inner second land portion with sipes that terminate within the land portion in view of (1) Sueno, similarly directed towards a tire tread, discloses providing inner middle blocks with a sipe 29 that terminates within the block to improve drainage while maintaining block rigidity (pg 6, lines 21-27 of translation) or (2) Nishikawa, similarly directed towards a tire tread, teaches providing blocks with semi-closed sipes 24 in middle blocks to improve ice performance ([0086]). As to claim 14, in providing sipes in the middle of the blocks of the inner second land portion, the sipes would be offset from the center lug grooves.

Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 12, the closest prior art of record is represented by Kubota (JP 2016-074256) and Shibai (WO 2017/022308). These references disclose the center land as having terminating center lug grooves and outer center main grooves having a zigzag opening. In both these references, the pitch between the center lug grooves and the zigzag is shown to be the same and the prior art of record fails to teach or suggest the pitch length of the zigzag shapes as greater than the pitch length of the center lug grooves.
As to claim 15, the closest prior art of record is represented by Kubota (JP 2016-074256) and Shibai (WO 2017/022308). In both Kubota and Shibai, inner shoulder land portions are clearly illustrated with breaks caused by lug grooves, sipes, and a narrow circumferential groove. There is insufficient teaching or motivation in the prior art of record to reconfigure the shoulder land portion as a rib with continuous road contact surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749